                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                   CIVIL ACTION NO. 3:20-CV-00504-FDW-DSC


                CPI SECURITY SYSTEMS INC.,                     )
                                                               )
                                  Plaintiff,                   )
                                                               )
                v.                                             )
                                                               )                    ORDER
                VIVINT SMART HOME INC. et. al.,                )
                                                               )
                                Defendants.                    )



                       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Gregory W. Herbert, Michael N. Kreitzer, Jared R. Kessler, Matthew A. Steward

               and Shannon K. Zollinger]” (documents ## 20-24) filed October 27, 2020. For the reasons set

               forth therein, the Motions will be granted


                       All counsel are advised that local counsel must sign all documents submitted to the Court

               and as such are accountable for the substance of such submissions under Rule 11 of the Federal

               Rules of Civil Procedure.


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Frank D. Whitney.


                       SO ORDERED.


Signed: October 29, 2020




                      Case 3:20-cv-00504-FDW-DSC Document 28 Filed 10/29/20 Page 1 of 1
